Citation Nr: 0509725	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle 
sprain.  

2.  Entitlement to service connection for cellulitis of the 
right ankle.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1996 until October 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously before the Board in October 2003.  
At that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  The evidence of record does not establish a current 
diagnosis of a left ankle sprain, or any chronic residuals 
thereof.

2.  The evidence of record does not establish a current 
diagnosis of right ankle cellulitis, or any chronic residuals 
thereof.


CONCLUSIONS OF LAW

1.  A left ankle sprain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Cellulitis of the right ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matter- The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2001 and February 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in October 2001.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service reports of treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are affiliated with the claims file.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

It is noted that, per the Board's October 2003 remand 
instructions, the RO scheduled the veteran for an orthopedic 
examination in March 2004.  The veteran failed to report for 
such examination.  Apparently, the veteran expressed a desire 
to withdraw his appeal.  In December 2004, the RO issued a 
supplemental statement of the case, informing him of the need 
to submit a written request to formally withdraw his appeals.  
No response from the veteran was received.  At that point, 
the issues were recertified to the Board.

Although the orthopedic examination ordered in the October 
2003 Board remand was not performed, it is found that VA 
fully satisfied their obligations in assisting the veteran 
with the development of his claims.  Indeed, the examination 
was properly scheduled by VA.  Moreover, correspondence dated 
in February 2004, explained the consequences of a failure to 
report to such examination without a showing of good cause.  
That letter, combined with the Board's October 2003 remand, 
fully alerted the veteran of the purpose of the examination 
its importance in the adjudication of his claim.  See 38 
C.F.R. § 3. 655.  Further, the veteran was given the 
opportunity to communicate with VA as to his wishes regarding 
the claims on appeal, but he ignored all such correspondence.  
In this vein, it is noted that "(if) a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

For the reasons discussed above, VA exhausted all efforts 
with regard to scheduling the veteran for an examination.  As 
such, the duty to assist is found to be fully satisfied.  
Moreover, based on the circumstances as described above, the 
Board's October 2003 remand instructions were complied with 
to the fullest extent possible.  Therefore, there is no need 
for any corrective action per See Stegall v. West, 11 Vet. 
App. 268 (1998).  Indeed, it appears that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  



Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).



I.  Service connection- left ankle sprain

Factual background

The veteran's enlistment examination in June 1995 shows no 
abnormalities as to the left ankle.  The veteran denied foot 
trouble in a report of medical history completed at that 
time.

Once in service, the veteran complained of left ankle pain in 
January 1996.  He had been running when he inverted the left 
ankle.  The assessment was mild ankle sprain.  The veteran 
was ordered not to run, jump or march for one week.  He was 
also to return if his symptoms worsened.  

The service medical records reveal further left ankle 
treatment in May 1997.  At that time, the veteran reported 
that he had been beaten with a blunt object the night before.  
He had pain in the left ankle, though there was no limitation 
of motion.  X-rays showed no evidence of a fracture or 
dislocation.  The impression was left ankle tenderness.  

No further treatment for a left ankle condition is seen in 
service.  The veteran's separation examination in August 2000 
was normal.  However, in a contemporaneous report of medical 
history, the veteran complained of arthritis in the ankles.  
He also noted that he had joint pain in the ankles, which he 
claimed were still swollen.  

Following service, the veteran was examined by VA in August 
2001.  At that time, he complained of left ankle pain.  He 
denied morning stiffness but noted that his pain was elicited 
by standing for two to four hours.  Once it arose, the pain 
was constant and not throbbing.  He denied trauma to the left 
leg, except for jumping from a plane while in service.  He 
had no family history of joint problems.  The examination 
contained no objective findings as to the veteran's left 
ankle.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, it is undisputed that the veteran was 
treated for a mild sprain of the left ankle while in service.  
However, the evidence does not establish chronic residual 
disability as a result of such sprain. In fact, there are no 
objective findings of a left ankle disability following the 
veteran's discharge from active duty.  While a VA examination 
was arranged, the veteran failed to report, as previously 
discussed.  Without such examination, there is no basis for a 
finding of current disability.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnoses 
of a left ankle disability, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claims of service connection must 
fail.  However, the veteran remains free to submit new and 
material evidence to reopen his claim at a later time.

II.  Service connection- cellulitis of the right ankle

Factual background

The veteran's enlistment examination in June 1995 shows no 
abnormalities as to the right ankle.  The veteran denied foot 
trouble in a report of medical history completed at that 
time.

Once in service, the veteran complained of pain and swelling 
in the right ankle in August 1996.  Objectively, swelling and 
redness were noted.  The veteran's gait was normal.  There 
was a small laceration on the lateral aspect of the right 
ankle.  The examiner detected no real signs of cellulitis.  
However, a subsequent treatment report contained a diagnosis 
of cellulitis, which was resolving.  While he still had 
slight swelling, his range of motion had improved.  The 
veteran stated that he felt fine.  

No further treatment for the right ankle condition is shown 
in service.  The veteran's separation examination in August 
2000 was normal.  A contemporaneous report of medical history 
indicated arthritis in the ankles.  He also noted that he had 
joint pain in the ankles, which he claimed were still 
swollen.  

Following service, the veteran was examined by VA in August 
2001.  At that time, he complained of right ankle pain.  He 
denied morning stiffness but noted that his pain was elicited 
by standing for two to four hours.  Once it arose, the pain 
was constant and not throbbing.  He denied trauma to the 
right leg, except for jumping from a plane while in service.  
He had no family history of joint problems.  The examination 
contained no objective findings as to the veteran's right 
ankle.  



Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, it is undisputed that the veteran was 
treated for cellulitis of the right ankle while in service.  
However, the evidence does not establish chronic residual 
disability as a result of such cellulitis.  In fact, there 
are no objective findings of a right ankle disability 
following the veteran's discharge from active duty.  While a 
VA examination was arranged, the veteran failed to report, as 
previously discussed.  Without such examination, there is no 
basis for a finding of current disability.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of right ankle cellulitis, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claims of service connection must 
fail.  However, the veteran remains free to submit new and 
material evidence to reopen his claim at a later time.


ORDER

Service connection for a left ankle sprain is denied.

Service connection for cellulitis of the right ankle is 
denied.





	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


